DETAILED ACTION
This Non-Final Office Action is in response to claims filed 11/3/2020.
Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/3/2020, 2/23/2021, and 10/8/2021 have been considered by the examiner.
Key to Interpreting this Office Action
For readability, all claim language has been underlined.
Citations from prior art are provided at the end of each limitation in parentheses.
Any further explanations that were deemed necessary by the Examiner are provided at the end of each claim limitation.
The Applicant is encouraged to contact the Examiner directly if there are any questions or concerns regarding the current Office Action.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, 5, 7, 8, 11, 12, 16, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Raptopoulos et al. (US 2014/0032034 A1), hereinafter Raptopoulos, in view of Cheron (US 2016/0144978 A1), hereinafter Cheron.
Claim 1
Raptopoulos discloses the claimed unmanned aerial vehicle (UAV) storage and launch system (see Figure 1), comprising: 
a UAV pod (i.e. ground station 370, described in ¶0084-0086, with respect to Figures 3B and 3C, as fitting the UAV inside) having a UAV pod processor and short-range UAV pod transceiver (see ¶0071, regarding when the UAV is within short range of a destination ground station, the UAV begins receiving guidance information from the ground station; ¶0066, regarding the communication of the ground station with the UAV; ¶0067, regarding the ground station comprises the logistics system, where the logistics system comprises modules with software routines and communicate with the UAV, as described in ¶0092-0094, with respect to Figure 4);
a proximity sensor coupled to the UAV pod (see ¶0070, regarding ground station is equipped with a sensor suite to control the landing or take-off of the UAV, where the sensors include radiolocation technologies).
Raptopoulos further discloses that the ground station may communicate data to the UAV regarding obstructions prior to flight (see ¶0066); therefore, it is clear when the UAV is positioned in the ground station 370 depicted in Figures 3C and 3D, the proximity sensor is configured to detect the presence of an object positioned over the UAV pod, when an object is present, as this would be an obstruction prior to flight. 
Raptopoulos may inherently further disclose that the UAV pod processor enables a no-go flight decision based on the detected presence of an object positioned over the UAV pod, and wherein the UAV pod processor enables a go flight decision based on no detected presence of an object positioned over the UAV pod, where obstructions detected above ground station 370 depicted in Figure 3C and 3D while the UAV is housed inside of ground station 370 would prevent the UAV from performing flight. If this feature is not clearly inherently taught by Raptopoulos, it would have been obvious to control ground station 370 in Figures 3C and 3D to prevent the UAV from flight by closing its doors when an obstacle is detected, as described in ¶0066. 
Specifically, Cheron discloses this known technique, where in response to detecting obstacles around an opening of a door via an ultrasonic sensor (similar to the proximity sensor taught by Raptopoulos), the door is closed, whereas, when no obstacle is detected, the door remains open for operation (see ¶0056). It would be reasonable to incorporate this technique taught by Cheron for the door of ground station 370 in Figure 3C and 3D of Raptopoulos, such that the UAV pod processor enables a no-go flight decision based on the detected presence of an object positioned over the UAV pod, and wherein the UAV pod processor enables a go flight decision based on no detected presence of an object positioned over the UAV pod, where the “no-go flight decision” is taught by the door being in a closed position that prevents the housed UAV from flight, and the “go flight decision” is taught by the door being in an open position that does not restrict the housed UAV from flight.
In Raptopoulos, the door is associated with a ground station that houses the UAV. In Cheron, the door is associated with a UAV. However, it is the technique of closing a door of an enclosure when an obstacle is detected that is modified by Cheron; therefore, the particular system in which the door exists does not influence this combination.
Since the systems of Raptopoulos and Cheron are directed to the same purpose, i.e. providing an enclosure for a system, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Raptopoulos, such that the UAV pod processor enables a no-go flight decision based on the detected presence of an object positioned over the UAV pod, and wherein the UAV pod processor enables a go flight decision based on no detected presence of an object positioned over the UAV pod, in light of Cheron, with the predictable result of protecting the contents inside of the enclosure from impacts (¶0056 of Cheron).
The allowable subject matter indicated in parent application 15/040,940 is due to the overall combination of elements and not the particular limitation involving no-go and go flight decisions.
Claim 2
Raptopoulos further discloses a UAV capable of being enclosed in the UAV pod (see ¶0085-0085, with respect to Figure 3C and 3D, regarding UAV 380 is stored in the cavity of ground station 370 when the doors of ground station 370 are closed), the UAV having a UAV processor and a UAV transceiver (see ¶0041-0043, regarding the control systems and communication transceivers of the UAV), the UAV processor in communication with the UAV pod processor through the short-range UAV pod transceiver and the UAV transceiver (see ¶0044; ¶0066, regarding the communication between the ground station and UAV).
Claim 4
Raptopoulos further discloses that the UAV is a winged vertical takeoff and landing (VTOL) two-rotor UAV, wherein the wings provide a primary source of lift during horizontal flight of the 30UAV (see ¶0038, regarding configurations of the UAV include fixed wing and dual rotor with VTOL capability, as described in ¶0040).
Claim 5
Raptopoulos further discloses a weather sensor in communication with the UAV pod processor (see ¶0071, regarding that the ground station includes a sensor array that detects local environment data, including wind speed, temperature, humidity, precipitation, etc.), and a UAV pod memory in communication with the UAV pod processor (see ¶0014; ¶0067, regarding the ground station comprises the logistics system).
Claim 7
Raptopoulos inherently discloses a long-range UAV pod transceiver coupled to the UAV pod and in communication with the UAV pod processor, given that the base station performs communication with external sources such as weather stations and other ground stations (see ¶0071), and these sources may reasonably be considered “long-range.”
Claim 8
Raptopoulos further discloses that the UAV pod processor is further configured to monitor UAV pod external environmental conditions in response to information received from the weather sensor (see ¶0071, regarding the monitoring of local environment data that includes wind speed, temperature, humidity, precipitation, etc.).
Claim 11
Raptopoulos further discloses a UAV pod cover operable to open and close (see ¶0084-0085, with respect to Figures 3B and 3C). 
Claim 12
Raptopoulos discloses the claimed method of unmanned aerial vehicle (UAV) launch and control (see Figure 1), comprising: 
transmitting one of a plurality of mission instructions to a UAV, wherein the transmitted 25mission instructions comprises a UAV trajectory (see ¶0093, regarding that the UAV is uploaded with waypoint information for an upcoming mission when docked at the ground station), wherein the two-rotor UAV (see ¶0038, regarding configurations of the UAV include dual rotor) comprises a UAV processor (see ¶0041-0043, regarding the control systems of the UAV), and wherein the wings provide a primary source of lift during horizontal flight of the UAV (see ¶0038, regarding configurations of the UAV include fixed wing); 
Raptopoulos further discloses that the ground station may communicate data to the UAV regarding obstructions prior to flight (see ¶0066); therefore, it is clear when the UAV is positioned in the ground station 370 depicted in Figures 3C and 3D, the claimed method further comprises detecting a presence of an object positioned over a UAV pod by a proximity sensor coupled to the UAV pod wherein the proximity sensor is configured to detect the presence of an 30object positioned over the UAV pod, when an object is present, as this would be an obstruction prior to flight.
Raptopoulos may inherently further disclose enabling a no-go flight decision from a UAV pod processor based on the detected presence of an object positioned over the UAV pod, enabling a go flight decision from the UAV pod processor based on no detected presence of an object positioned over the UAV pod, and launching the two-rotor UAV from the UAV pod if the go flight decision is enabled by the UAV pod processor, where obstructions detected above ground station 370 depicted in Figure 3C and 3D while the UAV is housed inside of ground station 370 would prevent the UAV from performing flight. If this feature is not clearly inherently taught by Raptopoulos, it would have been obvious to control ground station 370 in Figures 3C and 3D to prevent the UAV from flight by closing its doors when an obstacle is detected, as described in ¶0066. 
  Specifically, Cheron discloses this known technique in response to detecting obstacles around an opening of a door via an ultrasonic sensor (similar to the proximity sensor taught by Raptopoulos), the door is closed, whereas, when no obstacle is detected, the door remains open for operation (see ¶0056). It would be reasonable to incorporate this technique taught by Cheron for the door of ground station 370 in Figure 3C and 3D of Raptopoulos, so as to enable a no-go flight decision from a UAV pod processor based on the detected presence of an object positioned over the UAV pod, and enable a go flight decision from the UAV pod processor based on no detected presence of an object positioned over the UAV pod, where the “no-go flight decision” is taught by the door being in a closed position that prevents the housed UAV from flight, and the “go flight decision” is taught by the door being in an open position that does not restrict the housed UAV from flight. It is clear that ground station 370 further allows for launching the two-rotor UAV from the UAV pod if the go flight decision is enabled by the UAV pod processor when its doors are in an open position, given that the UAV autonomously navigates from one ground station to another (see abstract) according to its mission uploaded while docked at a ground station (see ¶0093).
In Raptopoulos, the door is associated with a ground station that houses the UAV. In Cheron, the door is associated with a UAV. However, it is the technique of closing a door of an enclosure when an obstacle is detected that is modified by Cheron; therefore, the particular system in which the door exists does not influence this combination.
Since the systems of Raptopoulos and Cheron are directed to the same purpose, i.e. providing an enclosure for a system, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Raptopoulos, so as to further enable a no-go flight decision from a UAV pod processor based on the detected presence of an object positioned over the UAV pod, enable a go flight decision from the UAV pod processor based on no detected presence of an object positioned over the UAV pod, and launch the two-rotor UAV from the UAV pod if the go flight decision is enabled by the UAV pod processor, in light of Cheron, with the predictable result of protecting the contents inside of the enclosure from impacts (¶0056 of Cheron).
The allowable subject matter indicated in parent application 15/040,940 is due to the overall combination of elements and not the particular limitation involving no-go and go flight decisions.
Claim 16
The combination of Raptopoulos and Cheron discloses the claimed unmanned aerial vehicle (UAV) storage and launch system, as discussed in the rejection of claim 1.
Claim 19
Raptopoulos further discloses that the UAV pod processor is configured to monitor for overhead obstacles using a proximity sensor in communication with the UAV pod processor (see ¶0070, regarding ground station is equipped with a sensor suite to control the landing or take-off of the UAV, where the sensors include radiolocation technologies; ¶0066, regarding that the ground station communicates data regarding obstructions). Figures 3B and 3C of ground station 370 depict the UAV as landing from overhead.
Claim 20
Raptopoulos further discloses that the UAV pod processor is configured to monitor the weather using a weather sensor (see ¶0071, regarding that the ground station includes a sensor array that detects local environment data, including wind speed, temperature, humidity, precipitation, etc.).
Claims 3, 9, 13, 14, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Raptopoulos in view of Cheron, and in further view of Mohamadi (US 2014/0236390 A1), hereinafter Mohamadi.
Claims 3 and 13
Raptopoulos further discloses that the UAV pod processor is configured to: 
provide mission instructions to the UAV processor, wherein the mission instructions comprise a UAV trajectory (see ¶0093, regarding that the UAV is uploaded with waypoint information for an upcoming mission when docked at the ground station); 
monitor the UAV trajectory (see ¶0071, regarding that the ground station detects movement data for the UAV through its sensor array); 20
compare the provided mission instructions to the monitored UAV trajectory (see ¶0071, regarding the ground station determines how the UAV is moving in response to controls); 
provide navigation instructions to the UAV processor for correction of the UAV trajectory to the provided mission instructions in response to the compared mission instructions and UAV trajectory, wherein the provided mission instructions are not modified (see ¶0071, regarding that the ground station adjusts the UAV controls to more actively control its landing). 
Raptopoulos does not further disclose providing navigation instructions to the UAV processor to fly the UAV to a 25predetermined data offloading waypoint to provide a transfer of geographic survey data based on the provided mission instructions. However, it would be obvious to incorporate a predetermined data offloading waypoint into the “mission instructions” provided by the UAV pod processor of Raptopoulos, in light of Mohamadi.
Specifically, Mohamadi discloses a system that provides navigation instructions to the processor of aircraft 100 (similar to the UAV processor taught by Raptopoulos) to fly aircraft 100 to a predetermined data offloading waypoint to provide a transfer of geographic survey data based on a defined flight path (similar to the provided mission instructions taught by Raptopoulos) (see at least ¶0024, regarding that a flight path for aircraft 100 is pre-programmed into a processor of aircraft 100, which consists of waypoints associated with docking platforms 200, where sensor data collected during a survey of traversing from the previously visiting docking platform 200 to the current one is transferred to the current docking platform 200, as described in ¶0030, 0036, 0044).
Since the systems of Raptopoulos and Mohamadi are directed to the same purpose, i.e. controlling a UAV along a pre-defined flight path, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Raptopoulos, such that the UAV pod processor further provides navigation instructions to the UAV processor to fly the UAV to a 25predetermined data offloading waypoint to provide a transfer of geographic survey data based on the provided mission instructions, in light of Mohamadi, with the predictable result of overcoming the limitations imposed by long travel time and high signal bandwidth requirements for surveying and reporting (¶0004 of Mohamadi), so as to free up storage space for acquiring more survey data along a defined flight path.
Claim 9
Raptopoulos further discloses that the UAV pod processor is further configured to provide 15reroute instructions to the UAV (see ¶0044, regarding navigational commands are transmitted to the UAV from the ground station or logistics system, such as changing the destination, where the ground station comprises the logistics system, as discussed in ¶0067).
Claim 14
Raptopoulos further discloses 20monitoring a battery status of the UAV during flight (see ¶0044), and providing re-routing instructions to the UAV from the processor (see ¶0044, regarding navigational commands are transmitted to the UAV from the ground station or logistics system, such as changing the destination, where the ground station comprises the logistics system, as discussed in ¶0067).
Claim 17
Raptopoulos further discloses that the UAV pod processor is further configured to: 
monitor a winged two-rotor UAV trajectory (see ¶0071, regarding that the ground station detects movement data for the UAV through its sensor array), wherein the wings provide a primary source of lift during horizontal flight of a UAV (see ¶0038, regarding configurations of the UAV include fixed wing and dual rotor); 15
compare the monitored UAV trajectory to mission instructions for the UAV, wherein the mission instructions comprise a UAV trajectory (see ¶0071, regarding the ground station determines how the UAV is moving in response to controls, where the UAV is uploaded with waypoint information for an upcoming mission when docked at the ground station, as described in ¶0093); 
provide navigation instructions to the UAV processor for correction of the UAV trajectory to the provided mission instructions in response to the compared monitored UAV trajectory and mission instructions, wherein the provided mission instructions are not modified (see ¶0071, regarding that the ground station adjusts the UAV controls to more actively control its landing); and 20
monitor a UAV battery status (see ¶0044).  
Raptopoulos does not further disclose providing navigation instructions to the UAV processor to fly the UAV to a 25predetermined data offloading waypoint to provide a transfer of geographic survey data based on the provided mission instructions. However, it would be obvious to incorporate a predetermined data offloading waypoint into the “mission instructions” provided by the UAV pod processor of Raptopoulos, in light of Mohamadi.
Specifically, Mohamadi discloses a system that provides navigation instructions to the processor of aircraft 100 (similar to the UAV processor taught by Raptopoulos) to fly aircraft 100 to a predetermined data offloading waypoint to provide a transfer of geographic survey data based on a defined flight path (similar to the provided mission instructions taught by Raptopoulos) (see at least ¶0024, regarding that a flight path for aircraft 100 is pre-programmed into a processor of aircraft 100, which consists of waypoints associated with docking platforms 200, where sensor data collected during a survey of traversing from the previously visiting docking platform 200 to the current one is transferred to the current docking platform 200, as described in ¶0030, 0036, 0044).
Since the systems of Raptopoulos and Mohamadi are directed to the same purpose, i.e. controlling a UAV along a pre-defined flight path, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Raptopoulos, such that the UAV pod processor further provides navigation instructions to the UAV processor to fly the UAV to a 25predetermined data offloading waypoint to provide a transfer of geographic survey data based on the provided mission instructions, in light of Mohamadi, with the predictable result of overcoming the limitations imposed by long travel time and high signal bandwidth requirements for surveying and reporting (¶0004 of Mohamadi), so as to free up storage space for acquiring more survey data along a defined flight path.
Claim 18
Raptopoulos further discloses a UAV pod memory in communication with the UAV pod processor, the UAV pod memory storing a plurality of UAV missions that collectively provide the geographic survey data of an area (see ¶0076, regarding that the ground station matches a particular flight mission to a UAV, and uploads the mission to the UAV, as described in ¶0093; ¶0042, regarding that the UAV includes a camera for keeping a surveillance log).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Raptopoulos in view of Cheron, and in further view of Lutke et al. (US 8,511,606 B1), hereinafter Lutke.
Claim 6
Raptopoulos does not further disclose that the UAV pod memory is portable memory. However, this is a well-known form of memory that commonly used in the art.
For example, Lutke discloses a similar system that comprises an unmanned aerial vehicle base station 800 depicted in Figures 9 and 10 (similar to the UAV pod taught by Raptopoulos) for housing an unmanned aerial vehicle 1000 (similar to the UAV taught by Raptopoulos), where the base station includes portable memory (see at least col. 7, line 62-col. 8, line 2, regarding the persistent storage 308 of storage devices 316 may be removable).
Since the systems of Raptopoulos and Lutke are directed to the same purpose, i.e. providing pods for housing a UAV, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Raptopoulos, such that the UAV pod memory is portable memory, in light of Lutke, with the predictable result of providing a known form of memory that is easily accessible.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Raptopoulos in view of Cheron and Mohamadi, and in further view of Lutke.
Claim 10
Raptopoulos further discloses that the rerouting instructions include instructions to return to the UAV pod for landing (see 0044, regarding that the navigational commands include return to starting location). If the starting location in Raptopoulos cannot reasonably be gleaned as the UAV pod, then Lutke may be applied in combination with Raptopoulos to more clearly teach this feature.
Specifically, Lutke discloses a similar system that comprises an unmanned aerial vehicle base station 800 depicted in Figures 9 and 10 (similar to the UAV pod taught by Raptopoulos) for housing an unmanned aerial vehicle 1000 (similar to the UAV taught by Raptopoulos), where changes to the mission (similar to the rerouting instructions taught by Raptopoulos) include instructions to return to the unmanned aerial vehicle base station are transmitted to the unmanned aerial vehicle (see col. 18, line 51-col. 19, line 7, with respect to Figure 25).
Since the systems of Raptopoulos and Lutke are directed to the same purpose, i.e. control of a UAV via ground stations, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Raptopoulos, such that the rerouting instructions include instructions to return to the UAV pod for landing, in light of Lutke, with the predictable result of adjusting the flight of the UAV in conditions that affect the capability of the UAV to operate (col. 18, line 64-col. 19, line 2 of Lutke). 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Raptopoulos in view of Cheron and Mohamadi, and in further view of Kugelmass (US 2014/0316616 A1), hereinafter Kugelmass
Claim 15
Raptopoulos further discloses:
landing the two-rotor UAV in the UAV pod (see ¶0065, regarding that the ground stations serve as landing locations for the UAV); 25
closing a UAV pod protective cover over the two-rotor UAV (see ¶0084, with respect to Figure 3B, depicting the ground station 370 as closed over the landed UAV in Figure 3C); 
transmitting another one of a plurality of missions instructions to the two-rotor UAV seated in the UAV pod (see ¶0093, regarding that the UAV is uploaded with waypoint information for an upcoming mission when docked at the ground station);
opening the protective cover (see ¶0085, with respect to Figure 3C, depicting the open configuration of ground station 370); and 
launching the two-rotor UAV out of the UAV pod (see ¶0065, regarding that the ground station serves as a take-off location for the UAV).
Raptopoulos does not further disclose downloading geographic survey data from the two-rotor UAV to a UAV pod memory in communication with the UAV processor. However, this feature would be obvious to incorporate into Raptopoulos, given that the UAV includes a camera for keeping a surveillance log, as described in ¶0042.
 Kugelmass discloses a known method in which a remote computer system described in ¶0026 (similar to the UAV pod memory taught by Raptopoulos) is configured to download geographic survey data from a UAV (similar to the UAV processor taught by Raptopoulos) (see ¶0040).
Since the systems of Raptopoulos and Kuglemass are directed to the same purpose, i.e. obtaining geographic survey data from a UAV, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Raptopoulos, so as to further download geographic survey data from the two-rotor UAV to a UAV pod memory in communication with the UAV processor, in light of Kuglemass, with the predictable result of reducing the resources required on-board the UAV, such that analysis of the captured images can be performed off-board (¶0040 of Kuglemass).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sara Lewandroski whose telephone number is (571)270-7766. The examiner can normally be reached Monday-Friday, 9 am-5 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571)272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SARA J LEWANDROSKI/Examiner, Art Unit 3661                                                                                                                                                                                                        

/RUSSELL FREJD/Primary Examiner, Art Unit 3661